Exhibit 10.7

 

December     , 2005

 

Truk Opportunity Fund, LLC and
Truk International Fund, LP
c/o RAM Capital Resources, LLC
One East 52nd Street, 6th Floor
New York, NY 10022

 

CAMOFI Master LDC
350 Madison Avenue
New York, New York  10017

 

 

Re:

Corgenix Medical Corporation (the “Company”)

 

Gentlemen:

 

The undersigned is an owner of record or beneficially of certain shares of
common stock (“Common Stock”) of the Company or securities convertible into or
exchangeable or exercisable for Common Stock.  The Company proposes to enter
into a financing transaction with Truk Opportunity Fund, LLC (“Truk
Opportunity”), Truk International Fund, LP (“Truk International”), and CAMOFI
Master LDC (“CAMOFI”) (Truk Opportunity, Truk International, and DC each a
“Lender” and together the “Lenders”) (the “Transaction”).  The undersigned
recognizes that the Transaction will be of benefit to the undersigned and will
benefit the Company.  The undersigned acknowledges that the Company and the
Lenders are relying on the representations and agreements of the undersigned
contained in this letter agreement in carrying out the Transaction.

 

In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, (and will use reasonable efforts to cause any immediate
family member of (i) the undersigned or (ii) the undersigned’s spouse, living in
the undersigned’s household not to), without the prior written consent of the
Lenders (which consent may be withheld in their sole discretion), directly or
indirectly, sell, offer, contract or grant any option to sell (including without
limitation any short sale), pledge, transfer, establish an open “put equivalent
position” within the meaning of Rule 16a-1(h) under the Securities Exchange Act
of 1934, as amended, or otherwise dispose of any shares of Common Stock, options
or warrants to acquire shares of Common Stock (except for any disposition deemed
to occur upon the exercise of an option or warrant held by the undersigned), or
securities exchangeable or exercisable for or convertible into shares of Common
Stock currently or hereafter owned either of record or beneficially (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) by the
undersigned (or such spouse or family member), or publicly announce an intention
to do any of the foregoing, for a period of six months from the effective date
of the initial registration statement covering shares of Common Stock which may
be acquired by the Lenders in connection with the Transaction.  The foregoing
sentence shall not apply to the transfer of any or all shares of Common Stock
owned by the undersigned, either during his or her lifetime or on death, by
gift, will or intestate succession to the immediate family of the undersigned or
to a trust

 

--------------------------------------------------------------------------------


 

the beneficiaries of which are exclusively the undersigned and/or a member or
members of his or her immediate family; provided, however, that in any such case
it shall be a condition to such transfer that the transferee executes and
delivers to the Lenders an agreement stating that the transferee is receiving
and holding the Common Stock subject to the provisions of this letter agreement,
and there shall be no further transfer of such Common Stock except in accordance
with this letter agreement.  The undersigned also agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of shares of Common Stock or securities
convertible into or exchangeable or exercisable for Common Stock held by the
undersigned except in compliance with the foregoing restrictions.  For purposes
of this paragraph, the term “immediate family” shall have the same meaning as
set forth in Rule 16a-1(e) promulgated under the Securities Exchange Act of
1934, as amended.

 

The undersigned waives any registration rights relating to registration under
the Securities Act of 1933, as amended, of any Common Stock owned either of
record or beneficially by the undersigned.

 

This letter agreement is irrevocable and will be binding on the undersigned and
the respective successors, heirs, personal representatives and assigns of the
undersigned.

 

 

 

 

 

Printed Name of Holder

 

 

 

 

 

By:

 

 

 

Signature

 

 

 

 

 

 

 

Printed Name of Person Signing

 

 

 

(and indicate capacity of person signing if signing
as custodian, trustee, or on behalf of an entity)

 

2

--------------------------------------------------------------------------------